UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEILI DYSON, a/k/a SK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00086-WDQ-19)


Submitted:   December 30, 2011            Decided:   January 10, 2012


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Paul D. Hazlehurst, HAZELHURST VITRANO LLC, Hunt Valley,
Maryland, for Appellant.    Christopher M. Mason, Special
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keili Dyson pled guilty pursuant to a written plea

agreement     to    one     count      of     conspiracy          to    participate    in    a

racketeering       enterprise,         in   violation        of    18    U.S.C.    § 1962(d)

(2006).     Pursuant to the plea agreement, Dyson waived his right

to appeal his conviction and “whatever sentence is imposed,”

excepting any sentence in excess of 115 months’ imprisonment.

            On appeal, Dyson’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious grounds for appeal, but questioning

whether    Dyson’s       plea    was    knowingly       and       voluntarily      made     and

whether Dyson’s sentence was reasonable.                      The Government did not

file a responsive brief, but moved to dismiss the appeal in

part,    arguing     that       the    appeal      waiver     forecloses        the   appeal

except to the extent that Dyson claims that his guilty plea was

not     knowing    and    voluntary.               Counsel    for       Dyson     responded,

opposing the motion to dismiss.                     Dyson did not file a pro se

supplemental brief, although informed of his right to do so.                                We

grant the Government’s motion, affirm in part, and dismiss in

part.

            We first review the voluntariness of Dyson’s guilty

plea.     Because Dyson did not move to withdraw his guilty plea in

the district court or raise any objections during the Rule 11

plea    colloquy,    we     review      the    plea    colloquy         for   plain   error.

                                               2
United States v. General, 278 F.3d 389, 393 (4th Cir. 2002);

United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).

To   demonstrate       plain     error,        a       defendant     must   show    that:    (1)

there was an error; (2) the error was plain; and (3) the error

affected his “substantial rights.”                        United States v. Olano, 507

U.S.    725,    732    (1993).        A    defendant’s           substantial       rights    are

affected if the court determines that the error “influenced the

defendant’s decision to plead guilty and impaired his ability to

evaluate with eyes open the direct attendant risks of accepting

criminal responsibility.”                 United States v. Goins, 51 F.3d 400,

402-03 (4th Cir. 1995) (internal quotation marks omitted); see

also Martinez,         277    F.3d    at       532      (holding     that   defendant       must

demonstrate he would not have pled guilty but for the error).

               Our thorough review of the record reveals that the

district court substantially complied with the mandates of Rule

11     and   that      Dyson’s    guilty               plea    was   both    knowingly      and

voluntarily made.

               Next,    we     turn       to       the        voluntariness    of     Dyson’s

appellate waiver.            A defendant may, in a valid plea agreement,

waive the right to appeal under 18 U.S.C. § 3742 (2006).                               United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                               We review

the validity of an appellate waiver de novo and will uphold such

a waiver if it is valid and the issue being appealed is within



                                                   3
its scope.         United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).

              An     appellate     waiver       is   valid     if    the     defendant’s

agreement to the waiver was knowing and intelligent.                              Id. at

169.       To determine whether a waiver is knowing and intelligent,

we examine “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”            General, 278 F.3d at 400 (internal quotation

marks      omitted).        Generally,     if   a    district   court       questions     a

defendant regarding the waiver of appellate rights during the

Rule 11 colloquy and the record indicates that the defendant

understood the full significance of the waiver, the waiver is

valid.       United States v. Johnson, 410 F.3d 137, 151 (4th Cir.

2005).

              Dyson does not challenge the validity of his waiver,

and    a    review     of    the   Rule    11    transcript         confirms     that    he

knowingly      and     intelligently        waived      his     right       to    appeal.

Moreover,      Dyson’s       remaining      claim,      that    his     sentence        was

unreasonable, falls squarely within the scope of the waiver.

Therefore, we dismiss Dyson’s challenge to his sentence.

              In     accordance     with    Anders,      we     have       reviewed     the

remainder of the record for potentially meritorious claims not

foreclosed by Dyson’s appellate waiver, and have found none.                             We

                                            4
accordingly affirm Dyson’s conviction and grant the Government’s

motion to dismiss the sentencing issue raised by counsel.                           We

deny Dyson’s motion to substitute counsel.                   This court requires

that counsel inform Dyson, in writing, of his right to petition

the Supreme Court of the United States for further review.                         If

Dyson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court   for     leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Dyson.      We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented      in     the    materials

before   the   court   and    argument        would   not    aid     the    decisional

process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                          5